Citation Nr: 0709987	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated 20 percent disabling, 
effective April 3, 2002 and 10 percent prior to April 3, 
2002.

2.  Entitlement to an effective date earlier than April 3, 
2002 for a 20 percent evaluation for service-connected 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971, and from December 1974 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  When the case was before the Board 
in February 2001 on the issue of entitlement to an increased 
rating for left knee disability, it was remanded for further 
RO action.  While the case was in remand status, the RO 
increased the evaluation for the veteran's left knee 
disability to 20 percent, effective April 3, 2002.  See April 
2002 RO rating action.  The veteran continues to appeal for a 
higher rating.  He also maintains that an earlier effective 
date for the 20 percent rating for his left knee disorder is 
warranted.

While the case was in remand status, the veteran appealed a 
rating decision denying his claim for service connection for 
skin disability on a secondary basis.  In an April 2005 
rating action, the claim for service connection was granted.

In a February 2006 decision, the Board denied the instant 
claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2007 
Order, the Court granted a Joint Motion for Remand (Joint 
Motion), dated in December 2006, vacating and remanding the 
February 2006 Board decision that found that the criteria for 
a disability evaluation in excess of 20 percent for the left 
knee disability had not been met at any time during the 
appeal period, and that the criteria for an effective date 
prior to April 3, 2002, for the award of a 20 percent rating 
for the left knee disorder had not been met.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by a noncompensable degree of limitation of 
motion; no more than slight instability or subluxation of the 
knee has been clinically shown or demonstrated.

2.  Beginning April 3, 2002, the veteran's service-connected 
left knee disability was manifested by episodes of locking 
pain and joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a left knee disability were not met for the 
period prior to April 3, 2002, and the criteria for a rating 
in excess of 20 percent have not been met for the period 
beginning on April 3, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2006).

2.  The criteria for an effective date prior to April 3, 
2002, for the award of a 20 percent rating for the left knee 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an April 2004 letter 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability at issue.  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims, and any questions 
as to the appropriate effective date to be assigned are 
moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  To this, after being informed by 
the Board in January 2007 that he had the opportunity to 
submit additional argument and/or evidence in support of his 
claims, he informed VA in February 2007 that he had no 
additional evidence to submit.  Thus any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.


Factual Background

An April 1997 VA hospital record shows that the veteran was 
seen with complaints of left knee pain with buckling.  On 
examination, no swelling was shown.  Tenderness around the 
knee cap was shown.  Mild laxity of the medial collateral 
ligament was noted, but there was no laxity of the lateral or 
medial collateral ligaments.  The diagnostic assessment was 
mild anterior collateral ligament deterioration and 
degenerative joint disease of the left knee.

A September 1997 VA radiology report reflects a diagnostic 
impression of mild patellofemoral joint degeneration with 
minimal tibial spine spiking present.

An October 1997 VA medical record noted mild drawer's sign of 
the left knee and some laxity of the lateral collateral 
ligament.  No effusion was shown.  Instability of the left 
knee was diagnosed.  

On VA examination in July 1999, the veteran indicated that he 
injured his left knee in 1973 during physical training.  He 
said that he had swelling and locking of the left knee.  He 
stated that his left knee hurt all of the time and hurt more 
when he squats.  He said that he worked as a welder and 
missed work approximately one to two times per month due to 
his left knee symptoms.  He denied a history of surgery on 
the left knee.  He described no history of inflammatory 
arthritis or any history of dislocation or subluxation of the 
knee.  On physical examination he had 4/5 motor strength in 
his quadriceps and hamstrings.  He had +3 effusion in the 
left knee and a patellar grind.  The veteran's left knee was 
stable to varus and valgus stress.  Range of motion testing 
revealed full extension to 130 degrees of flexion.  The 
veteran did complain of pain with flexion past 90 degrees. 
 No medial or lateral joint line tenderness was shown.  The 
diagnostic impression was degenerative changes of the left 
knee, chondromalacia patella and possible chronic meniscal 
degenerative changes of the left knee.


A July 1999 VA physical therapy record notes that the veteran 
was seen for evaluation of patellofemoral disease.  The 
veteran noted that driving and sitting for long periods of 
time exacerbated his condition.  On objective examination, 
the veteran had 30 degrees of full extension as a position of 
comfort.  The veteran reported daily, throbbing pain.  No 
instability was noted.

A July 1999 VA X-ray study of the left knee revealed a small 
suprapatellar effusion.  There was also mild degenerative 
changes in all three joint compartments without significant 
joint space narrowing or malalignment.  There was no patellar 
tilt.

On VA examination conducted on April 3, 2002, the veteran 
indicated that his knee problems included swelling, clicking 
and popping but no giving way.  Range of motion testing was 
from 0 to 120 in the left knee.  He experienced pain past 80 
degrees of flexion.  He was stable to anterior, posterior, 
varus and valgus stress.  There was significant 
patellofemoral crepitus on the left side with slight medial 
tenderness to palpation.  There was no lateral joint line 
tenderness to palpation.  Posterior joint lines were non-
tender to palpation.  There were no focal motor or sensory 
deficits in the left lower extremity.  X-rays studies 
reflected no findings of subluxation or instability.  The 
veteran did have occasional locking and swelling depending on 
his level of activity and some loss of range of motion.  He 
was only able to flex to 120 degrees.  The veteran had no 
ankylosis of the left knee.  The left knee may exhibit 
weakened movement, fatigability or incoordination secondary 
to his instability depending on the level of activity.  In 
assessing the amount of additional loss of range of motion, 
possibly 10 to 20 degrees was determined to be a feasible 
number.  The examiner felt that pain could definitely limit 
his functional ability during flare-ups and approximately 10 
to 20 degrees of functional degree of range of motion loss 
secondary to pain during flare-ups.

VA X-ray studies of the left knee performed in April 2002 
showed a marginal osteophyte on a lateral tibial spine. 
 There was no degenerative change of the patellofemoral, 
medial or lateral joint compartments.  Joint spacing was 
maintained.


A January 2003 physical therapy consultation report notes 
that the veteran complained of left inferior lateral and 
medial joint line pain of the left knee.  Tenderness to 
palpation at the medial joint line of the left knee was 
objectively noted.  Range of motion testing revealed 96 
degrees of active motion with pain and 100 degrees of passive 
motion with pain.  There was some instability of the left 
knee on valgus/varus stress with pain.  No anterior or 
posterior instability was noted on either knee.  The 
diagnostic assessment was possible medial meniscal 
involvement.

A VA MRI (magnetic resonance image) report dated in March 
2003 reflects a diagnostic impression of mild degenerative 
joint disease of both knees.

A December 2003 VA medical report notes that on examination 
of the veteran's musculoskeletal system, full range of motion 
of all joints was noted.  There was mild laxity of the 
collateral ligaments of the knees.  No synovitis or muscle 
atrophy was shown.

On VA examination in November 2004, the veteran complained of 
pain, stiffness, and swelling of the left knee.  He denied 
heat or redness.  He said that he had occasional episodes of 
giving way.  He had difficulty with squatting, kneeling, and 
climbing stairs.  On physical examination of the left knee he 
had a 0 to 135 degree arc of motion.  He had mild 
patellofemoral crepitus.  There was mild tenderness to 
palpation of the medial patellofemoral ligament.  He had mild 
medial joint line tenderness.  The diagnosis was very mild 
chondromalacia of the patella and medial joint arthrosis. 
 The examiner opined that his knee symptoms would not be 
markedly limiting or really limiting at all in terms of daily 
function.  No evidence was found that the range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5257.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Code 5258.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.


VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions hold 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also a compensable limitation of 
knee motion, or under Code 5003, X- ray evidence of arthritis 
together with a finding of painful motion.  Further, VA 
General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) 
and Code 5261 (limitation of extension of he leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.


The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities.

Analysis

Increased Evaluation - Left Knee Disability

The medical evidence shows that the veteran's left knee 
disorder is essentially manifested by very slight limitation 
of motion characterized by painful motion in the range of 90 
degrees with pain to 135 degrees.  Limitation of motion to 
this degree is considered noncompensably disabling under 
Codes 5260, 5261; even with consideration of all pertinent 
disability factors, it is clear that the limitation of 
flexion did not more nearly approximate limitation to 30 
degrees prior to April 3, 2002, or flexion limited to 15 
degrees since April 3, 2002.  In addition, the medical 
evidence consistently demonstrates that the veteran has 
virtually no limitation of extension of the left knee.  Some 
mild laxity of the left knee has been shown but none that 
could be characterized as more than slight at any point 
during the appeal period which would warrant no more than a 
10 percent evaluation.

In this case, there is no evidence of locking of the left 
knee or of any effusion into the left knee joint until the 
clinical findings reported on VA examination on April 3, 
2002.  As a result of such objective findings, the RO 
determined that a 20 percent evaluation was warranted, 
effective April 3, 2002 under Code 5258.  However, there were 
no findings prior to April 3, 2002 which would warrant a 
rating in excess of 10 percent under that Code or any other 
applicable code.  Moreover, since 20 percent is the maximum 
disability rating under Code 5258, there is no basis to grant 
a higher evaluation for the left knee disorder under that 
code.  In this regard, it is noted that the findings of only 
occasional "locking" of the left knee are contained in some 
records but frequent episodes of locking pain have not been 
reported or clinically demonstrated.

Significantly, while an April 1997 VA hospital record showed 
mild laxity of the medial collateral ligament, no laxity of 
the lateral or medial collateral ligaments was evident.  
While an October 1997 VA record included a diagnosis of 
instability of the left knee, findings reflective of 
limitation of motion were not shown.  Also, in July 1999, 
while degenerative changes of the left knee were shown, 
examination of the veteran's left knee was stable to varus 
and valgus stress, and range of motion testing revealed full 
extension to 130 degrees of flexion.  No instability was 
reported in the course of July 1999 VA physical therapy 
treatment.  In the course of his April 2002 VA examination, 
instability of the veteran's left knee was not demonstrated.  
While in the course of January 2003 VA-supplied physical 
therapy some instability of the left knee on valgus/varus 
stress with pain was reported, a compensable amount of 
limitation of motion was not so reported.  Finally, on VA 
examination conducted in April 2004 while the veteran 
reported that his left knee occasionally gave way, range of 
motion was from 0 to 135 degrees of motion.  

Here, in reviewing the above VA clinical findings, even if 
the Board conceded that pain equated to an additional 
limitation of flexion and/or extension of several degrees, 
the veteran would still need significant loss of motion to 
warrant higher evaluations under either Code 5260 or Code 
5261.  Such is not present in this case.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Code 5260 and/or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; DeLuca, supra.


In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by ratings 
assigned to his left knee disability.

Additionally, at no time during this instant appeal has the 
veteran's left knee been manifested by limitation of motion 
(either flexion or extension) to a degree which approaches 
the level of severity necessary for the assignment of a 
separate rating pursuant to VAOGCPREC 9-2004.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue at any time during the appeal period.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability at 
issue, and the manifestations of his left knee disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


Earlier Effective Date for a 20 percent Rating for the Left 
Knee Disability

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

After careful review of the record, the Board finds that an 
effective date prior to April 3, 2002, for the grant of a 20 
percent rating for the left knee disorder is not warranted. 
 As noted above, the first date that it was factually 
ascertainable that a 20 percent rating was warranted for the 
left knee disorder was April 3, 2002, the date of the VA 
examination which reflected findings of episodes of locking 
pain in the knee under Code 5258.

As previously noted, the effective date for an award of an 
increased evaluation will be the date of receipt of the claim 
or date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, the date that 
entitlement arose is April 3, 2002.  Therefore, the proper 
effective date is April 3, 2002.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c). 
 There simply is no appropriate basis for assignment of an 
effective date for a 20 percent rating for the left knee 
disorder earlier than April 3, 2002.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently rated 20 percent disabling, 
effective April 3, 2002, and 10 percent prior to April 3, 
2002 is denied.

Entitlement to an effective date earlier than April 3, 2002, 
for a 20 percent evaluation for service-connected 
chondromalacia of the left knee is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


